               Case 5:20-cv-01609-JGB-KK Document 13 Filed 10/23/20 Page 1 of 3 Page ID #:53



                     1    Manatt, Phelps & Phillips, LLP
                          CHRISTINE M. REILLY (Bar No. CA 226388)
                     2    E-mail: CReilly@manatt.com
                          KRISTIN HAULE (Bar No. CA 312139)
                     3    E-mail: KHaule@manatt.com
                          2049 Century Park East, Suite 1700
                     4    Los Angeles, CA 90067
                          Telephone: (310) 312-4000
                     5    Facsimile: (310) 312-4224
                     6    Attorneys for Defendant
                          PONCE & PONCE REALTY, INC.
                     7
                     8                        UNITED STATES DISTRICT COURT
                     9                       CENTRAL DISTRICT OF CALIFORNIA
                  10
                  11      FRANK WALWORTH, individually            No. 5:20-cv-01609-JGB-KK
                          and on behalf of all others similarly
                  12      situated,                               NOTICE OF RESOLUTION
                  13                     Plaintiff,
                  14               vs.
                  15      PONCE & PONCE REALTY, INC., a
                          California corporation,
                  16
                                         Defendant.
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
M ANATT , P HELPS &
  P HILLIPS , LLP
  ATTORNEYS AT LAW
    LOS ANGELES
                         327021575.1
               Case 5:20-cv-01609-JGB-KK Document 13 Filed 10/23/20 Page 2 of 3 Page ID #:54



                     1            Defendant Ponce & Ponce Realty, Inc. (“Defendant”) and Plaintiff Frank
                     2   Walworth, on behalf of himself and all others similarly situated (individually,
                     3   “Plaintiff” and together with Defendant, the “Parties”), with Plaintiff’s notice and
                     4   permission, hereby notifies the Court that the Parties have resolved their individual
                     5   differences and disputes in the above-captioned matter. The Parties anticipate that a
                     6   notice of voluntary dismissal will be filed in sixty (60) days. In the meantime, the
                     7   Parties respectfully request that the Court vacate all pending deadlines and stay the
                     8   case.
                     9
                  10                                                Respectfully submitted,
                  11
                          Dated:       October 23, 2020            MANATT, PHELPS & PHILLIPS, LLP
                  12
                  13
                                                                   By:/s/ Kristin E. Haule
                  14                                                  Christine M. Reilly
                                                                      Kristin Haule
                  15
                                                                       Attorneys for Defendant
                  16                                                   PONCE & PONCE REALTY, INC.
                  17
                  18      Dated:       October 23, 2020            KAUFMAN, P.A.
                  19
                  20                                               By:/s/ Rachel E. Kaufman
                  21                                                  Rachel E. Kaufman

                  22                                                   Attorney for Plaintiff
                                                                       FRANK WALWORTH, individually
                  23                                                   and on behalf of those similarly
                                                                       situated individuals
                  24
                  25
                  26
                  27
                  28
M ANATT , P HELPS &
  P HILLIPS , LLP
  ATTORNEYS AT LAW
                                                                   2
    LOS ANGELES
                         327021575.1
               Case 5:20-cv-01609-JGB-KK Document 13 Filed 10/23/20 Page 3 of 3 Page ID #:55



                     1                              SIGNATURE CERTIFICATION
                     2            Pursuant to Local Rule 5-4.3.4(a)(2)(i), I hereby certify that the content of
                     3   this document is acceptable to counsel for Plaintiff and that I have obtained her
                     4   authorization to affix her electronic signature to this document.
                     5
                     6    Dated:       October 23, 2020                MANATT, PHELPS & PHILLIPS, LLP
                     7
                     8                                                 By:/s/ Kristin E. Haule
                                                                          Christine M. Reilly
                     9                                                    Kristin Haule
                                                                          Attorneys for Defendant
                  10                                                      PONCE & PONCE REALTY, INC.
                  11
                  12                            CERTIFICATE OF CM/ECF SERVICE

                  13              The undersigned hereby certifies that a true and correct copy of the above and
                  14     foregoing document has been served on October 23, 2020, to all counsel of record
                  15     who are deemed to have consented to electronic service via the Court’s CM/ECF
                  16     system per Federal Rules of Civil Procedure 5. Any counsel of record who have not
                  17     consented to electronic service through the Court’s CM/ECF system will be served
                  18     by electronic mail, first class mail, facsimile, and/or overnight delivery.
                  19
                  20      Dated:       October 23, 2020                MANATT, PHELPS & PHILLIPS, LLP
                  21
                  22                                                   By:/s/ Kristin E. Haule
                  23                                                      Christine M. Reilly
                                                                          Kristin E. Haule
                  24
                                                                           Attorneys for Defendant
                  25                                                       PONCE & PONCE REALTY, INC.

                  26
                  27
                  28
M ANATT , P HELPS &
  P HILLIPS , LLP
  ATTORNEYS AT LAW
                                                                      3
    LOS ANGELES
                         327021575.1
